Citation Nr: 0331318	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial increased (compensable) rating 
for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1957, and again from June 1958 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
right ear hearing loss, and granted service connection for 
left ear hearing loss, evaluated as noncompensable, effective 
August 31, 1999.  The veteran disagreed with the denial of 
service connection for the right ear hearing loss and with 
the noncompensable evaluation for left ear hearing loss, and 
the current appeals ensued.  

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  The 
transcript is of record.  


REMAND

The veteran and his representative contend, in essence, that 
service connection for right ear hearing loss is warranted 
based on service incurrence.  He also maintains that his 
service-connected left ear hearing loss is more severe than 
reflected by the current evaluation.  

At his hearing, the veteran contended that his service-
connected left ear hearing loss had worsened since the last 
VA examination.  Under VCAA, VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature and extent of the veteran's 
disabilities.  Therefore, the veteran should undergo 
additional VA examination.  

Also, the United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial claim and award for his service-connected 
left ear hearing loss, and he has expressed disagreement with 
the evaluation assigned, the RO should evaluate the claim 
with consideration of staged ratings consistent with 
Fenderson.   

Further, at the time the veteran underwent a VA examination 
of his right ear in December 1999, the claims folder was not 
available to the examiner.  The examiner stated that since 
the records were not available to him at the time of the 
examination, he was unable to determine with accuracy the 
cause and timing of the veteran's right ear hearing loss.  
However, at his hearing, the veteran testified that he had 
been told by a physician that he had right ear hearing loss 
related to service.  Additionally, the veteran indicated that 
his last VA examination for his bilateral hearing condition 
was in January 2001 at the Johnson City, VA Medical Center.  
Those records are not associated with the claims folder.  
These records and any other medical records should be 
obtained prior to final adjudication of the claim.  

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  To ensure that the 
VA has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should obtain the veteran's 
outpatient medical records if any, from 
the VA Medical Center in Johnson City, 
Tennessee for any treatment for hearing 
loss during the period from 1999 to the 
present.  The RO should specifically 
obtain the veteran's last VA hearing 
examination performed at that Center 
dated in January 2001 and associate those 
records with the claims folder.  

2.  The veteran should be provided an 
opportunity to obtain a statement and 
medical records from the physician that 
indicated to him that his right ear 
hearing loss was related to service.  

3.  The RO should schedule the veteran 
for a VA audiology and ears examination.  
All indicated studies should be 
performed.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner should also 
determine the etiology of the veteran's 
right ear hearing loss.  He should 
indicate whether it is at least as likely 
as not that the veteran has right ear 
hearing loss as a result of his active 
duty service.  A rationale should be 
provided for any opinion given.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Since the claim for a compensable rating 
for left ear hearing loss is an initial 
evaluation instead of an increased rating, 
the RO should consider the holding in 
Fenderson and whether staged ratings are 
in order for this disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




